Citation Nr: 1815719	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  15-18 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1967 to December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his diabetes mellitus, type II, is related to service.  Specifically, the Veteran claims that he was exposed to herbicides either in Thailand or off the coast of Vietnam.  The Veteran's military personnel records confirm the Veteran's service in Thailand from December 1967 to December 1968.  The Veteran reported in the October 2013 notice of disagreement and May 2015 substantive appeal that he traveled to bases in Laos, Undorn, Khon Kaen, Sakan Nakhon, Korat, and Takhli as a heavy truck driver.  

The record shows that AOJ did not verify with the U.S. Army and Joint Services Records Research Center (JSRRC) whether the Veteran was exposed to herbicides during service with a military occupational specialty of heavy truck driver while stationed in Thailand from December 1967 to December 1968.  Further, the Board notes that there is no indication the AOJ requested such verification consistent with VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section H (updated August. 7, 2015) (formerly M21-1MR, part IV, Subpart ii, Ch. 2, Section C-10-q) ("M21-1MR").  As such, further development is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Joint Services Records Research Center (JSRRC) and request verification of whether the Veteran was exposed to herbicides at any time from December 1967 to December 1968 while stationed in Thailand with the 569th Trans Co. and 291st Trans Co. as a heavy truck/vehicle driver.  A copy of the request(s) to the JSRRC and the responses must be included in the claims file. 

Specifically, the AOJ should send a request verification of whether the Veteran could have been exposed to herbicides during service in Thailand with the MOS of heavy truck driver.  This request should include the information presented in the evidence submitted by the Veteran, including the Veteran's assertions that his MOS as a heavy truck driver placed him in surrounding military air force bases and outside the perimeter of these bases.  The request should also include the histories of the Veteran's unit(s) between December 1967 and December 1968 while the Veteran served in Thailand. 

2.  After completion of the above and any other necessary development, readjudicate the claim.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




